Exhibit 10.2
 
 




 
RELEASE OF LANDLORD GUARANTY
 


AMERICAN MOTIVE POWER, INC., for itself, its agents, representatives, employees,
shareholders, officers, directors, attorneys, successors or assigns, divisions,
subsidiaries, and affiliated companies (collectively “AMP”) hereby releases and
waives Lawrence Mehlenbacher (“Mehlenbacher”) from any claim, demand, action, or
cause of action known or unknown, current or future, which AMP may have or may
have ever had against Mehlenbacher under the terms of the Landlord Guaranty
dated January 16, 2008 (“Agreement”).  Further, AMP promises not to ever bring
suit against Mehlenbacher alleging any claim for breach of the Landlord
Guaranty.
 



 
American Motive Power, Inc.
         
John A. Martell, CEO



Witnessed:
         
James M. Lewis, Secretary
 


